DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/21 has been entered.

Response to Amendment
4.	The rejection of Claims 1-5, 7-14, and 16-19 under 35 U.S.C. 103 as being unpatentable over Parton et al. (US 2003/0129449 A1) in view of Lee et al. (US 2014/0183495 A1) and Seo et al. (US 2013/0292656 A1) as set forth in the Final Rejection filed 11/17/20 is overcome by the Applicant’s amendments.

5.	The rejection of Claims 1-19 under 35 U.S.C. 103 as being unpatentable over Parton et al. (US 2003/0129449 A1) in view of Ma et al. (CN 102702075 A) and Inoue et al. (US 2011/0279020 A1) as set forth in the Final Rejection filed 11/17/20 is herein amended due the Applicant’s amendments.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

8.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Parton et al. (US 2003/0129449 A1) in view of Ma et al. (CN 102702075 A) and Inoue et al. (US 2011/0279020 A1).
	Parton et al. discloses the following organic electroluminescent (EL) device (light-emitting element):

    PNG
    media_image1.png
    388
    832
    media_image1.png
    Greyscale

(Fig. 1) for the construction of displays comprising transistors ([0052]).  The hole-injecting layer (HIL) comprises fluorocarbon polymers (CFx) ([0056]).  The light-emitting layer comprises dopant material in combination with host material; the host material comprises a mixture of hole-transporting material (second organic compound) and electron-transporting material (first organic compound), while the dopant material is chosen from fluorescent dyes ([0107]); “useful” hole-transporting compounds include aromatic tertiary amines ([0058]).  The light-emitting layer is formed via methods known in the art, including evaporation ([0173]).  The fluorescent dyes include perylene derivatives ([0140]).  However, Parton et al. does not explicitly disclose the energy limitations as recited by the Applicant.  
	Ma et al. discloses compounds of the following form:

    PNG
    media_image2.png
    230
    284
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    197
    225
    media_image3.png
    Greyscale

(page 10).  Ma et al. discloses its inventive compounds as having “excellent performance” as good luminescent host and charge-transporting materials (page 11, lines 446-453).  It would have been obvious to incorporate the above compound as (hole-transporting) host material (second organic compound) to the light-emitting layer of the organic EL device as disclosed by Parton et al.  The motivation is provided by the disclosure of Ma et al., which teaches its inventive compounds as being good luminescent host and charge-transporting materials, thus rendering the incorporation predictable with a reasonable expectation of success.  However, Parton et al. in view of Ma et al. does not explicitly disclose the energy limitations as recited by the Applicant.  
	Inoue et al. discloses the following electron-transporting compound:

    PNG
    media_image4.png
    278
    427
    media_image4.png
    Greyscale

(page 28) (comprising a triazine group) and discloses that such compounds exhibit excellent carrier balance ([0016]).  It would have been obvious to incorporate the above compound as disclosed by Inoue et al. as (electron-transporting) host material (first organic compound) to the light-emitting layer of the organic EL device as disclosed by Parton et al. in view of Ma et al.  The motivation is provided by the disclosure of Inoue et al., which teaches that its inventive compounds are electron-transporting and have excellent carrier balance for use in an identical field of invention, thus rendering the incorporation predictable with a reasonable expectation of success.  However, Parton et al. in view of Ma et al. and Inoue et al. does not explicitly disclose the energy limitations as recited by the Applicant.
	Nevertheless, it is the position of the Office that the energy (and emission) limitations as recited by the Applicant can be in be inherently met (including the capability of forming exciplex).  Evidence is provided by the fact that both compounds above are mixed into a single layer; M126 as disclosed by Ma et al. is easily modified by one of ordinary skill in the art during the normal course of experimentation to produce second compound PCBBiF (as motivated by the fact that n2 = 0 or 1 only in Ma et al.’s general formula), and the compound as disclosed by Inoue et al. is identical to one of 
Also notice the Applicant’s inventive light-emitting example found in Element 267, which uses mPCCzPTzn-02 and PCBBiF as the first and second organic compounds, respectively (Table 7 of the present national phase publication).  The LUMO and triplet energies of mPCCzPTzn-02 (first organic compound) = -3.00 eV and 2.50 eV, respectively, and the HOMO and triplet energies of PCBBiF (second organic compound) = -5.36 eV and 2.44 eV, respectively (Table 15 of the present national phase publication) (resulting in a ΔEE = -3.00 eV - -5.36 eV = 2.36 eV); the emission energy of the exciplex (EEm) = 2.27 eV (545 nm) (Table 10 of the present national phase publication).

Response to Arguments
9.	Applicant’s arguments on pages 6-8 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the amended rejection as set forth above.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.